DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed April 20, 2022. Claims 1-6, 10,  and 20 have been cancelled without prejudice.  Claims 7-9 and 11-19 are pending and an action on the merits is as follows.

Allowable Subject Matter
Claims 7-9 and 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance.
In regard to independent claim 7 and dependent claims 8 and 9, the closest prior art references, Chang et al. (US 2018/0355179 A1), Goto (CN 102822142), and Miyachi et al. (US 2014/0360860 A1), fail to disclose, either singly or in combination, all of the limitations of claim 1, including the combination of limitations, “wherein the liquid crystal composition contains a high-molecular liquid crystalline compound having a repeating unit represented by Formula (1), 
    PNG
    media_image1.png
    78
    208
    media_image1.png
    Greyscale
in Formula (1), R represents a hydrogen atom or a methyl group; L represents a single bond or a divalent linking group; 128 B represents a hydrogen atom, a halogen atom, a cyano group, an alkyl group, an alkoxy group, an amino group, an oxycarbonyl group, an acyloxy group, an acylamino group, an alkoxycarbonylamino group, a sulfonylamino group, a sulfamoyl group, a carbamoyl group, an alkylthio group, a sulfonyl group, a sulfinyl group, a ureido group, or a crosslinkable group; and M represents a mesogenic group represented by Formula (1-1),  
    PNG
    media_image2.png
    42
    424
    media_image2.png
    Greyscale
 in Formula (1-1), Ar" and Ar12 each independently represent a phenylene group or a biphenylene group which may have a substituent; L" and L2 each independently represent a single bond or a divalent linking group including no an azo group; Y represents an imino group, a -OCO-CH=CH- group, or a -CH=CH-C02- group; ml and m2 each independently represent an integer of 1 to 3; in a case where ml is an integer of 2 or 3, a plurality of Ar11's may be the same as or different from each other and a plurality of L"'s may be the same as or different from each other; and in a case where m2 is an integer of 2 or 3, a plurality of Ar12's may be the same as or different from each other and a plurality of L'2's may be the same as or different from each other.”

In regard to independent claim 11 and dependent claims 12-19, the closest prior art references, Chang et al. (US 2018/0355179 A1), Goto (CN 102822142), and Miyachi et al. (US 2014/0360860 A1), fail to disclose, either singly or in combination, all of the limitations of claim 11, including the combination of limitations, “wherein the liquid crystal composition contains a high-molecular liquid crystalline compound having a repeating unit represented by Formula (2), and in Formula (2), a difference between a logP value of P1, L1, and SP1 and a logP value of M1 is 4 or more,  
    PNG
    media_image3.png
    59
    239
    media_image3.png
    Greyscale
 in Formula (2), P1 represents a main chain of the repeating unit, LI represents a single bond or a divalent linking group, SP1 represents a spacer group, M1 represents a mesogenic group, and T1 represents a terminal group, 129 provided that in a case where M1 has a linking group, an azo group is not included as a linking group.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA M MERLIN/Primary Examiner, Art Unit 2871